Citation Nr: 9919084	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder claimed as residuals of a 
gastrectomy.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder claimed as residuals of a 
rupture of the esophagus, identified as a hiatal hernia.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder claimed as residuals of a 
cholecystectomy.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a residuals of bilateral eye infection with a 
cyst on the left eyelid.

5.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a neck injury.

6.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a low back injury.

7.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a nose condition, claimed as sinusitis.

8.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a nose condition, claimed as rhinitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from December 1943 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's petitions to 
reopen his claims of entitlement to service connection for 
residuals of a gastrectomy, residuals of a rupture of the 
esophagus, identified as a hiatal hernia, residuals of a 
cholecystectomy, residuals of a bilateral eye infection with 
a cyst on the left eyelid, residuals of a neck injury, 
residuals of a low back injury, a nose condition claimed as 
sinusitis, and a nose condition claimed as rhinitis.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on March 22, 
1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected petitions to 
reopen claims of entitlement to service connection for 
residuals of a circumcision and myopic astigmatism.  However, 
at the March 1999 hearing he withdrew his appeals of these 
claims.  See 38 C.F.R. § 20.204 (1998).  Accordingly, these 
issues are no longer before the Board for appellate 
consideration.  

The veteran's petitions to reopen his claims of entitlement 
to service connection for residuals of a low back injury, a 
nose condition claimed as sinusitis, and a nose condition 
claimed as rhinitis will be addressed in the remand portion 
of this decision.





FINDINGS OF FACT

1.  The veteran's petitions to reopen his claims of 
entitlement to service connection for claims of entitlement 
to service connection for residuals of a gastrectomy, 
residuals of a rupture of the esophagus, identified as a 
hiatal hernia, residuals of a cholecystectomy, residuals of a 
bilateral eye infection with a cyst on the left eyelid, and 
residuals of a neck injury were denied by the RO in a July 
1995 decision, from which the veteran did not perfect an 
appeal.

2.  The evidence received subsequent to July 1995 is either 
not relevant to the issue or has been previously submitted; 
and, when reviewed in conjunction with the evidence that had 
been previously submitted it is not significant enough that 
it must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSIONS OF LAW

1.  The RO's July 1995 rating decision, wherein the veteran's 
petition to reopen his claims of entitlement to service 
connection for residuals of a gastrectomy, residuals of a 
rupture of the esophagus, identified as a hiatal hernia, 
residuals of a cholecystectomy, residuals of a bilateral eye 
infection with a cyst on the left eyelid, and residuals of a 
neck injury were denied, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 2.1103, 3.104(a) (1998).

2.  The evidence received subsequent to the July 1995 
decision is not new and material, and does not serve to 
reopen the veteran's claims of entitlement to service 
connection for residuals of a gastrectomy, residuals of a 
rupture of the esophagus, identified as a hiatal hernia, 
residuals of a cholecystectomy, residuals of a bilateral eye 
infection with a cyst on the left eyelid, and residuals of a 
neck injury.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to service connection for 
residuals of a gastrectomy, residuals of a rupture of the 
esophagus, identified as a hiatal hernia, residuals of a 
cholecystectomy, residuals of a bilateral eye infection with 
a cyst on the left eyelid, and residuals of a neck injury, 
were originally denied in a September 1991 RO decision.  No 
appeal was taken from this decision.  The denial of benefits 
for these claims was confirmed in a June 1992 decision by a 
Hearing Officer at the RO.  In August 1994 he petitioned to 
reopen his claims, and in a July 1995 decision the RO denied 
the veteran's petitions.  The veteran did not perfect an 
appeal of this decision.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7105.  Pursuant to the applicable 
regulation, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  The significant factor is whether there is 
a complete record for evaluation of an appellant's claim.  
Id.  Further, in determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, the Court of Appeals of Veterans Claims has 
held that, the first determination is whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim it must be 
determined whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
Third, if the claim is well grounded, evaluation of the 
merits of the claim must occur but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999) (en banc).

At the time of the RO's July 1995 last final disallowance of 
the veteran's petitions to reopen his claims of entitlement 
to service connection for residuals of a gastrectomy, 
residuals of a rupture of the esophagus, identified as a 
hiatal hernia, residuals of a cholecystectomy, residuals of a 
bilateral eye infection with a cyst on the left eyelid, and 
residuals of a neck injury, the record included evidence from 
the veteran's period of active service, to include service 
medical records and certain personnel records relating to his 
discharge from service.  His service medical records include 
treatment reports from the United States Marine Hospital in 
New York City, as well as records from treatment while 
assigned to the U.S.S. Ramsden.  However, attempts by the RO 
to obtain identified records from the National Personnel 
Records Center for possible treatment at the Coast Guard Base 
at Curtis Bay, Maryland and aboard the USS Admiral Hughes, on 
which the veteran was stationed briefly immediately prior to 
his discharge, were unsuccessful.

The record also included hospitalization discharge reports 
from various VA medical facilities from January 1955, 
September 1957, October 1964 to February 1965, February 1974, 
December 1975 to January 1976, and February 1989, indicating 
treatment for genito-urinary, abdominal, cardiac, pulmonary 
and psychiatric complaints.  Also of record are VA outpatient 
treatment records from January 1955 to July 1957, July 1975 
to December 1975, and February 1989 to September 1989, 
showing treatment for various orthopedic, gastrointestinal, 
genito-urinary and psychiatric complaints.  The report of a 
May 1965 VA compensation examination report is also of 
record.

Along with the VA records, the record contained treatment 
records from Baroness Erlanger Hospital in Chattanooga, 
Tennessee, for the period from December 1950 to December 
1964, showing treatment for a hiatal hernia, duodenal ulcer, 
possible cholelithiasis, an inguinal hernia, orthopedic 
complaints, pulmonary/respiratory complaints, and 
hemorrhoids.  Also included is an April 1954 notation of x-
ray results of the lumbar spine from Dr. Crowell indicating 
no abnormalities, and the May 1955 report of the results of 
an upper GI series from Memorial Hospital.  

Aside from the medical evidence of record in July 1995, in 
June 1991, the veteran submitted a sworn statement from A.W. 
[redacted], the Chief Pharmacists Mate aboard the veteran's ship 
in the Coast Guard.  Mr. [redacted]'s statement attested to the 
veteran's in service treatment for sinusitis, an eye 
infection, his stomach complaints, and his low back injuries.  

Finally, the other evidence of record is the transcript of a 
hearing before the RO in January 1992 addressing the 
veteran's claims of entitlement to service connection for 
residuals of a gastrectomy, residuals of a rupture of the 
esophagus, identified as a hiatal hernia, residuals of a 
cholecystectomy, residuals of a bilateral eye infection with 
a cyst on the left eyelid, and residuals of a neck injury, 
residuals of a low back injury, sinusitis and rhinitis.  The 
veteran testified that his eyes, nose, and stomach problems 
had their onset in boot camp when he underwent training for 
gas exposure.  After having to remove his mask in the gas 
filled room, his eyes, nose, throat, and stomach were never 
the same.  He also testified to his back injuries during 
storms at sea and his need for a special mattress and diet to 
accommodate his disabilities.

The evidence added to the record since the time of the 
adverse RO decision in July 1995 essentially consists of two 
additional copies of A.W. [redacted]'s June 1991 statement; 
several copies of September 1994 VA hospitalization reports 
concerning treatment for an inguinal hernia; a copy of a May 
1978 VA hospitalization report concerning treatment for an 
inguinal hernia; March 1976 VA outpatient treatment records 
addressing complaints of chest pain, dyspnea, and 
fatigability; copies of the service treatment reports from 
the United States Marine Hospital in New York City; a letter 
from the son of the doctor who performed a circumcision on 
the veteran in service; several documents discussing the 
history of the USS Ramsden and its location in 1945; an old 
photograph of several unidentified persons and a ship; a 
March 1999 statement from a G.W. [redacted] who was discharged 
with the veteran asserting that the veteran had problems with 
his back, nose and throat at discharge, and that he took the 
veteran to many appointments for treatment of his back; a 
March 1999 statement by Dr. Bramblett asserting that he 
treated the veteran in 1971 for back problems; and a March 
1999 statement by Dr. Grant asserting that he treated the 
veteran for a urethral stricture on the early 1970's, and 
that "to the best of his recollection" the veteran was also 
having problems with his back, nose and throat.  

In addition to this evidence, the veteran testified at a 
hearing before a member of the Board in March 1999.  In his 
testimony he stated that his nose, eyes, throat, and stomach 
were injured when he was exposed to gas during boot camp, and 
that he injured his back during storms while aboard ship and 
was accommodated with a special bed and a special diet.  He 
also testified that he was given medication for anxiety 
aboard the USS Admiral Hughes.  He asserted that A.W. 
[redacted]'s letter ought to be treated as a medical statement 
because he was the closest thing to a doctor aboard the 
veteran's ship, and he identified several treatment records 
that were already of record.  He also presented evidence of 
the multiple projects he has engaged in on behalf of 
veterans.

The letters submitted in March 1999, and the September 1994, 
March 1976, and May 1978 VA treatment records are not 
material to the issues being addressed in this portion of the 
decision since they do not discuss the veteran's stomach 
disorders, eye complaints, or neck problems; therefore, they 
do not constitute new and material evidence.  Moreover, the 
letter from the son of the doctor who treated the veteran in 
service, the photograph, and the documents regarding the 
history of the USS Ramsden, while interesting, are not 
relevant or material to the issues at hand since they do not 
establish in-service incurrence of the disabilities, a 
current disorder, or a nexus between the two.  Additionally, 
the copies of service medical records and Mr. [redacted]'s 
statement, are not new, in that they were of record prior to 
the last final decision, and in fact, Mr. [redacted]'s statement 
has been of record since before the original denial of the 
veteran's claims in 1991.  

As for the veteran's testimony at the hearing in March 1999, 
to the extent that he addressed his claims of entitlement to 
service connection for residuals of a gastrectomy, residuals 
of a rupture of the esophagus, identified as a hiatal hernia, 
residuals of a cholecystectomy, residuals of a bilateral eye 
infection with a cyst on the left eyelid, and residuals of a 
neck injury he merely reiterated his testimony from the June 
1992 hearing regarding the in service onset of his eye, nose, 
throat, and stomach problems, and his back injuries.  
Accordingly, these statements are cumulative, as they were 
already essentially of record, and do not warrant 
consideration to fairly evaluate the veteran's claim on the 
merits.  

Based on the foregoing analysis, the Board finds that the 
veteran has failed to present new and material evidence 
sufficient to warrant a reopening of his claims of 
entitlement to service connection for residuals of a 
gastrectomy, residuals of a rupture of the esophagus, 
identified as a hiatal hernia, residuals of a 
cholecystectomy, residuals of a bilateral eye infection with 
a cyst on the left eyelid, and residuals of a neck injury.  
Consequently, his petitions to reopen these claims are 
denied.






ORDER

New and material evidence has not been received sufficient to 
reopen claims of entitlement to service connection for 
residuals of a gastrectomy, residuals of a rupture of the 
esophagus, identified as a hiatal hernia, residuals of a 
cholecystectomy, residuals of a bilateral eye infection with 
a cyst on the left eyelid, and residuals of a neck injury and 
the benefits sought on appeal with regard to that disability 
remain denied.


REMAND

After a review of the record, the Board finds that a remand 
of the veteran's petitions to reopen his claims of 
entitlement to service connection for residuals of a low back 
injury, a nose condition claimed as sinusitis, and a nose 
condition claimed as rhinitis, is warranted.  At his March 
1999 video conference hearing before a member of the Board 
the veteran submitted a statement by a Dr. Bramblett 
asserting that he had treated the veteran for his back in 
1971, and referred him to the VA hospital.  Also submitted 
was a statement by a J.W. [redacted], who stated that he had been 
discharged with the veteran and that at that time the veteran 
had problems with his back, nose and throat.  The letter also 
asserted that Mr. [redacted] had taken the veteran to the doctor 
for his back when they got home, and that he took the veteran 
to regular appointments for his back which was treated with a 
brace and a wheelchair.  He further averred that the doctors 
stated that the veteran had a fracture and should wear a 
brace.  Submitted subsequent to the hearing was a statement 
by a Dr. Grant which acknowledges treatment of the veteran in 
the early 1970's for a urethral stricture, and states that 
"to the best of [Dr. Grant's] recollection" the veteran 
also had problems with his back, nose and throat.  There is 
no written or oral waiver of consideration by the RO of these 
documents.  

Accordingly, in the absence of such a waiver, and because 
these statements are relevant to the veteran's petitions 
regarding his residuals of a low back injury, sinusitis and 
rhinitis, the Board finds that these claims should be 
remanded to the RO so that the RO can review this evidence 
and render a decision on this evidence.  If any of the 
decisions on these issues are adverse to the veteran the RO 
should issue a supplemental statement of the case on those 
issues.  See 38 C.F.R. § 20.1304(c) (1998).  Additionally, 
upon remand the veteran should be given the opportunity to 
add any recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claims he may do so, particularly 
evidence he may have obtained which may 
not currently be in the claims file.

2.  The RO should associate any newly 
received evidence with the claims file, 
upon completion of this action, the RO 
should review all the evidence of record, 
including the statements submitted in 
March 1999.  If after review of the 
entire record any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

